                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Larry Antonio Simmons,                )                         C/A No. 0:19-660-DCC
                                      )
                        Petitioner,   )
                                      )
v.                                    )                                 ORDER
                                      )
Bureau of Prisons,                    )
                                      )
                        Respondent.   )
_____________________________________ )

       Petitioner, Larry Antonio Simmons, a self-represented federal prisoner, filed this petition for

a writ of mandamus. By order issued March 28, 2019, Petitioner was provided an opportunity to

submit the documents necessary to bring the case into proper form for evaluation and possible

service of process. (ECF No. 4.) Petitioner was warned that failure to provide the necessary

information within a specific time period would subject the case to dismissal. Petitioner did not

respond to the Order and the time for response has lapsed. Petitioner has failed to prosecute this

case and has failed to comply with an order of this Court. Therefore, the case is dismissed without

prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link v. Wabash R.R.

Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.


                                                              s/Donald C. Coggins, Jr.
May 13, 2019                                                  Donald C. Coggins, Jr.
Spartanburg, South Carolina                                   United States District Judge

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.
